File No. 33-08214 811-04813 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [_] Post-Effective Amendment No. 151 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 155 [X] DREYFUS INVESTMENT FUNDS (Exact Name of Registrant as Specified in Charter) c/o The Dreyfus Corporation 200 Park Avenue, New York, New York 10166 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (212) 922-6000 Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) COPY TO: David Stephens, Esq. Stroock & Stroock & Lavan LLP 180 Maine Lane New York, NY 10038-4982 It is proposed that this filing will become effective immediately upon filing pursuant to Rule 462(d). Explanatory Note This Post-Effective Amendment consists of the following: Facing sheet of the Registration Statement. Part C to the Registration Statement (including signature page). Exhibit (n) to Item 28 to the Registration Statement. This Post-Effective Amendment is being filed solely to file a revised Rule 18f-3 Plan as Exhibit (n) to Item 28 to this Registration Statement on Form N-1A. With respect to Dreyfus/The Boston Company Emerging Markets Core Equity Fund, Part A of Post-Effective Amendment No. 147 to the Registration Statement on Form N-1A was filed on January 28, 2011 pursuant to Rule 485(b) under the Securities Act of 1933, as amended, and is incorporated by reference herein; With respect to Dreyfus/The Boston Company Large Cap Core Fund ("the Fund"), the Prospectus of the Fund was filed on February 7, 2011 pursuant to Rule 497(c) under the Securities Act of 1933, as amended, and is incorporated by reference herein; With respect to Dreyfus/Newton International Equity Fund, Dreyfus/The Boston Company Small/Mid Cap Growth Fund and Dreyfus/Standish Intermediate Tax Exempt Bond Fund (the "Funds"), the Prospectuses of the Funds were filed on February 23, 2011 pursuant to Rule 497(e) under the Securities Act of 1933, as amended, and are incorporated by reference herein; With respect to Dreyfus/Newton International Equity Fund, Dreyfus/The Boston Company Emerging Markets Core Equity Fund, Dreyfus/The Boston Company Large Cap Core Fund, Dreyfus/The Boston Company Small/Mid Cap Growth Fund and Dreyfus/Standish Intermediate Tax Exempt Bond Fund, the Statement of Additional Information was filed on May 4, 2011 pursuant to Rule 497(e) under the Securities Act of 1933, as amended, and is incorporated by reference herein; With respect to Dreyfus/Standish Global Fixed Income Fund, Part A of Post-Effective Amendment No. 149 to the Registration Statement on Form N-1A was filed on April 28, 2011 pursuant to Rule 485(b) under the Securities Act of 1933, as amended, and is incorporated by reference herein; and With respect to Dreyfus/Standish Global Fixed Income Fund, the Statement of Additional Information was filed on May 4, 2011 pursuant to Rule 497(c) under the Securities Act of 1933, as amended, and is incorporated by reference herein. PART C OTHER INFORMATION Item 28. Exhibits. (a)(1) Agreement and Declaration of Trust dated August 13, 1986 is incorporated by reference to Exhibit (1) of Post-Effective Amendment No. 88 to the Registration Statement on Form N-1A, filed on April 30, 1998. (a)(2) Certificate of Designation dated November 6, 1986 is incorporated by reference to Exhibit 1(a) of Post-Effective Amendment No. 88 to the Registration Statement on Form N-1A, filed on April 30, 1998. (a)(3) Certificate of Designation dated May 2, 1989 is incorporated by reference to Exhibit 1(b) of Post-Effective Amendment No. 88 to the Registration Statement on Form N-1A, filed on April 30, 1998. (a)(4) Certificate of Amendment dated November 21, 1989 is incorporated by reference to Exhibit 1(f) of Post-Effective Amendment No. 88 to the Registration Statement on Form N-1A, filed on April 30, 1998. (a)(5) Certificate of Amendment dated November 29, 1989 is incorporated by reference to Exhibit 1(g) of Post-Effective Amendment No. 88 to the Registration Statement on Form N-1A, filed on April 30, 1998. (a)(6) Certificate of Amendment dated April 24, 1990 is incorporated by reference to Exhibit 1(h) of Post-Effective Amendment No. 88 to the Registration Statement on Form N-1A, filed on April 30, 1998. (a)(7) Certificate of Designation dated September 4, 1990 is incorporated by reference to Exhibit 1(j) of Post-Effective Amendment No. 88 to the Registration Statement on Form N-1A, filed on April 30, 1998. (a)(8) Certificate of Designation dated September 8, 1992 is incorporated by reference to Exhibit 1(k) of Post-Effective Amendment No. 88 to the Registration Statement on Form N-1A, filed on April 30, 1998. (a)(9) Certificate of Designation dated December 8, 1993 is incorporated by reference to Exhibit 1(n) of Post-Effective Amendment No. 88 to the Registration Statement on Form N-1A, filed on April 30, 1998. (a)(10) Certificate of Designation dated October 16, 1995 is incorporated by reference to Exhibit 1(o) of Post-Effective Amendment No. 88 to the Registration Statement on Form N-1A, filed on April 30, 1998. (a)(11) Certificate of Designation dated July 18, 1996 is incorporated by reference to Exhibit 1(p) of Post-Effective Amendment No. 88 to the Registration Statement on Form N-1A, filed on April 30, 1998. (a)(12) Amendment to Declaration of Trust dated March 4, 1999 is incorporated by reference to Exhibit a(21) of Post-Effective Amendment No. 93 to the Registration Statement on Form N-1A, filed on March 3, 1999. (a)(13) Certificate of Designation dated November 10, 1999 is incorporated by reference to Exhibit a(20) of Post-Effective Amendment No. 93 to the Registration Statement on Form N-1A, filed on March 3, 1999. (a)(14) Amendment to Declaration of Trust dated June 21, 2003 is incorporated by reference to Exhibit a(27) of Post-Effective Amendment No. 110 to the Registration Statement on Form N-1A, filed on November 26, 2003. (a)(15) Certificate of Amendment dated July 1, 2003 is incorporated by reference to Exhibit a(28) of Post-Effective Amendment No. 110 to the Registration Statement on Form N-1A, filed on November 26, 2003. (a)(16) Certificate of Name Change dated June 29, 2005 is incorporated by reference to Exhibit a(32) of Post-Effective Amendment No. 118 to the Registration Statement on Form N-1A, filed on October 7, 2005. (a)(17) Certificate of Designation dated February 10, 2006 is incorporated by reference to Exhibit a(36) of Post-Effective Amendment No. 121 to the Registration Statement on Form N-1A, filed on February 14, 2006. (a)(18) Amendment to Declaration of Trust dated December 1, 2008 is incorporated by reference to Exhibit a(25) of Post-Effective Amendment No. 133 to the Registration Statement on Form N-1A, filed on January 30, 2009. (a)(19) Certificate of Amendment dated December 1, 2008 is incorporated by reference to Exhibit a(19) of Post-Effective Amendment No. 143 to the Registration Statement on Form N-1A, filed on January 28, 2010. (b) By-Laws of the Registrant is incorporated by reference to Exhibit b of Post-Effective Amendment No. 88 to the Registration Statement on Form N-1A, filed on April 30, 1998. (c) Not applicable (d)(1) Investment Advisory Agreement between the Registrant, on behalf of Dreyfus/Standish Intermediate Tax Exempt Bond Fund, and The Dreyfus Corporation is incorporated by reference to Exhibit D (7) of Post-Effective Amendment No. 135 to the Registration Statement on Form N-1A, filed on February 24, 2009. (d)(2) Investment Advisory Agreement between the Registrant, on behalf of Dreyfus/Standish International Fixed Income Fund, and The Dreyfus Corporation is incorporated by reference to Exhibit D (9) of Post-Effective Amendment No. 135 to the Registration Statement on Form N-1A, filed on February 24, 2009. (d)(3) Investment Advisory Agreement between the Registrant, on behalf of Dreyfus/The Boston Company Small/Mid Cap Growth Fund, and The Dreyfus Corporation is incorporated by reference to Exhibit D (19) of Post-Effective Amendment No. 135 to the Registration Statement on Form N-1A, filed on February 24, 2009. (d)(4) Investment Advisory Agreement between the Registrant, on behalf of Dreyfus/The Boston Company Small Cap Tax-Sensitive Equity Fund, and The Dreyfus Corporation is incorporated by reference to Exhibit D (21) of Post-Effective Amendment No. 135 to the Registration Statement on Form N-1A, filed on February 24, 2009. (d)(5) Investment Advisory Agreement between the Registrant, on behalf of Dreyfus/Newton International Equity Fund, and The Dreyfus Corporation is incorporated by reference to Exhibit D (27) of Post-Effective Amendment No. 133 to the Registration Statement on Form N-1A, filed on January 30, 2009. (d)(6) Investment Advisory Agreement between the Registrant, on behalf of Dreyfus/The Boston Company Emerging Markets Core Equity Fund, and The Dreyfus Corporation is incorporated by reference to Exhibit D (29) of Post-Effective Amendment No. 135 to the Registration Statement on Form N-1A, filed on February 24, 2009. (d)(7) Investment Advisory Agreement between the Registrant, on behalf of Dreyfus/The Boston Company International Core Equity Fund, and The Dreyfus Corporation is incorporated by reference to Exhibit D (32) of Post-Effective Amendment No. 135 to the Registration Statement on Form N-1A, filed on February 24, 2009. (d)(8) Investment Advisory Agreement between the Registrant, on behalf of Dreyfus/The Boston Company Large Cap Core Fund, and The Dreyfus Corporation is incorporated by reference to Exhibit D (34) of Post-Effective Amendment No. 135 to the Registration Statement on Form N-1A, filed on February 24, 2009. (d)(9) Investment Advisory Agreement between the Registrant, on behalf of Dreyfus/The Boston Company Small Cap Growth Fund, and The Dreyfus Corporation is incorporated by reference to Exhibit D (35) of Post-Effective Amendment No. 135 to the Registration Statement on Form N-1A, filed on February 24, 2009. (d)(10) Investment Advisory Agreement between the Registrant, on behalf of Dreyfus/The Boston Company Small Cap Value Fund, and The Dreyfus Corporation is incorporated by reference to Exhibit D (36) of Post-Effective Amendment No. 135 to the Registration Statement on Form N-1A, filed on February 24, 2009. (d)(11) Investment Advisory Agreement between the Registrant, on behalf of Dreyfus/Standish Fixed Income Fund, and The Dreyfus Corporation is incorporated by reference to Exhibit D (37) of Post-Effective Amendment No. 135 to the Registration Statement on Form N-1A, filed on February 24, 2009. (d)(12) Investment Advisory Agreement between the Registrant, on behalf of Dreyfus/Standish Global Fixed Income Fund, and The Dreyfus Corporation is incorporated by reference to Exhibit (d) of Post-Effective Amendment No. 140 to the Registration Statement on Form N-1A, filed on September 30, 2009. (d)(13) Sub-Investment Advisory Agreement between The Dreyfus Corporation and Newton Capital Management Limited relating to Dreyfus/Newton International Equity Fund is incorporated by reference to Exhibit (d)(39) of Post-Effective Amendment No. 133 to the Registration Statement on Form N-1A, filed on January 30, 2009. (e) Amended and Restated Distribution Agreement dated October 1, 2010 is incorporated by reference to Exhibit (e) of Post-Effective Amendment No. 147 to the Registration Statement on Form N-1A, filed on January 28, 2011. (f) Not applicable. (g) Custody Agreement between the Registrant and The Bank of New York Mellon, dated January 1, 2011 (effective as of May 1, 2011) is incorporated by reference to Exhibit (g) of Post-Effective Amendment No. 149 to the Registration Statement on Form N-1A, filed on April 28, 2011. (h)(1) Amended and Restated Transfer Agency Agreement between the Registrant and Dreyfus Transfer, Inc., dated June 1, 2007 (effective as of May 1, 2011) is incorporated by reference to Exhibit (h)(1) of Post-Effective Amendment No. 149 to the Registration Statement on Form N-1A, filed on April 28, 2011. (h)(2) Fund Accounting and Administrative Services Agreement between the Registrant and The Dreyfus Corporation, dated May 1, 2011 is incorporated by reference to Exhibit (h)(2)of Post-Effective Amendment No. 149 to the Registration Statement on Form N-1A, filed on April 28, 2011. (h)(3) Shareholder Services Plan, dated December 20, 2007 and amended October 29, 2009, for Dreyfus/The Boston Company Emerging Markets Core Equity Fund, Dreyfus/The Boston Company Large Cap Core Fund, Dreyfus/The Boston Company Small/Mid Cap Growth Fund, Dreyfus/Newton International Equity Fund and Dreyfus/Standish Global Fixed Income Fund is incorporated by reference to Exhibit h(1) of Post-Effective Amendment No. 141 to the Registration Statement on Form N-1A, filed on November 23, 2009. (i)(1) Opinion and Consent of Counsel for the Registrant is incorporated by reference to Exhibit i of Post-Effective Amendment No. 88 to the Registration Statement on Form N-1A, filed on November 3, 1997. (i)(2) Consent of Counsel for the Registrant is incorporated by reference to Exhibit (i)(2) of Post-Effective Amendment No. 137 to the Registration Statement on Form N-1A, filed on April 30, 2009. (i)(3) Opinion and consent of Registrant's counsel (relating to Dreyfus/Standish Fixed Income Fund, Dreyfus/Standish Global Fixed Income Fund and Dreyfus/Standish International Fixed Income Fund) is incorporated by reference to Exhibit (i)(3) of Post-Effective Amendment No. 149 to the Registration Statement on Form N-1A, filed on April 28, 2011. (j) Consent of Independent Registered Public Accounting Firm is incorporated by reference to Exhibit (j) of Post-Effective Amendment No. 149 to the Registration Statement on Form N-1A, filed on April 28, 2011. (k) None (l) Not applicable (m) Distribution Plan, dated December 20, 2007 and amended October 29, 2009, Dreyfus/The Boston Company Emerging Markets Core Equity Fund, Dreyfus/The Boston Company Large Cap Core Fund, Dreyfus/The Boston Company Small/Mid Growth Fund, Dreyfus/Newton International Equity Fund and Dreyfus/Standish Global Fixed Income Fund is incorporated by reference to Exhibit M(1) of Post-Effective Amendment No. 141 to the Registration Statement on Form N-1A, filed on November 23, 2009. (n) Rule 18f-3 Plan for Dreyfus/Newton International Equity Fund, Dreyfus/The Boston Company Emerging Markets Core Equity Fund, Dreyfus/The Boston Company Large Cap Core Fund, Dreyfus/The Boston Company Small/Mid Cap Growth Fund, Dreyfus/Standish Intermediate Tax Exempt Bond Fund and Dreyfus/Standish Global Fixed Income Fund, amended as of February 4, 2009, and revised as of July 15, 2011, is filed herewith. (p) Code of Ethics adopted by the Registrant is incorporated by reference to Exhibit P of Post-Effective Amendment No. 141 to the Registration Statement on Form N-1A, filed on November 23, 2009. (q) Power of Attorney of Bradley J. Skapyak, James Windels and Trustees, dated October 28, 2009 is incorporated by reference to Exhibit (q) of Post-Effective Amendment No. 143 to the Registration Statement on Form N-1A, filed on January 28, 2010. (r) Code of Ethics adopted by the non-management Board members of the Dreyfus Family of Funds, which became effective March 31, 2010, is incorporated by reference to Exhibit (r) of Post-Effective Amendment No. 144 to the Registration Statement on Form N-1A, filed on February 26, 2010. Item 29 . Persons Controlled by or Under Common Control with Registrant Not Applicable. Item 30 . Indemnification Under the Registrant's Agreement and Declaration of Trust, as amended, any past or present Trustee or officer of the Registrant is indemnified to the fullest extent permitted by law against liability and all expenses reasonably incurred by him in connection with any action, suit or proceeding to which he may be a party or is otherwise involved by reason of his being or having been a Trustee or officer of the Registrant. The Agreement and Declaration of Trust of the Registrant does not authorize indemnification where it is determined, in the manner specified in the Declaration, that such Trustee or officer has not acted in good faith in the reasonable belief that his actions were in the best interest of the Registrant. Moreover, the Declaration does not authorize indemnification where such Trustee or officer is liable to the Registrant or its shareholders by reason of willful misfeasance, bad faith, gross negligence or reckless disregard of his or her duties. Insofar as indemnification for liabilities arising under the Securities Act of 1933 may be permitted to Trustees, officers and controlling persons of the Registrant pursuant to the foregoing provisions, or otherwise, the Registrant has been advised that, in the opinion of the Securities and Exchange Commission, such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (other than the payment by the Registrant of expenses incurred or paid by a Trustee, officer or controlling person of the Registrant in the successful defense of any action, suit or proceeding) is asserted by any such Trustee, officer or controlling person against the Registrant in connection with the securities being registered, and the Commission is still of the same opinion, the Registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification is against public policy as expressed in the Act and will be governed by the final adjudication of such issue. Item 31. (a) Business and Other Connections of Investment Adviser The Dreyfus Corporation ("Dreyfus") and subsidiary companies comprise a financial service organization whose business consists primarily of providing investment management services as the investment adviser and manager for sponsored investment companies registered under the Investment Company Act of 1940 and as an investment adviser to institutional and individual accounts. Dreyfus also serves as sub-investment adviser to and/or administrator of other investment companies. MBSC Securities Corporation, a wholly-owned subsidiary of Dreyfus, serves primarily as a registered broker-dealer. (b) Business and Other Connections of Sub-Investment Adviser Registrant is fulfilling the requirement of this Item 31 to provide a list of the officers and directors of Newton Capital Management Limited ("Newton"), the sub-investment adviser to Registrant's Dreyfus/Newton International Equity Fund, together with information as to any other business, profession, vocation or employment of a substantial nature engaged in by Newton or that firm's officers and directors during the past two years, by incorporating by reference the information contained in the Form ADV filed with the SEC pursuant to the Investment Advisers Act of 1940 by Newton (SEC File No. 801-42114). Item 31. Business and Other Connections of Investment Adviser (continued) Officers and Directors of Investment Adviser Name and Position With Dreyfus Other Businesses Position Held Dates Jonathan Baum Chief Executive Officer and Chair of the Board MBSC Securities Corporation ++ Chief Executive Officer Chairman of the Board 3/08 - Present 3/08 - Present J. Charles Cardona President and Director MBSC Securities Corporation ++ Director Executive Vice President 6/07 – Present 6/07 - Present Universal Liquidity Funds plc+ Director 4/06 - Present Diane P. Durnin Vice Chair and Director None Robert G. Capone Director MBSC Securities Corporation ++ Executive Vice President Director 4/07 - Present 4/07 - Present The Bank of New York Mellon***** Vice President 2/06 - Present Mitchell E. Harris Director Standish Mellon Asset Management Company LLC Mellon Financial Center 201 Washington Street Boston, MA 02108-4408 Chairman Chief Executive Officer Member, Board of Managers 2/05 – Present 8/04 – Present 10/04 - Present Alcentra NY, LLC ++ Manager 1/08 - Present Alcentra US, Inc. ++ Director 1/08 - Present Alcentra, Inc. ++ Director 1/08 - Present BNY Alcentra Group Holdings, Inc. Director 10/07 - Present Pareto New York LLC ++ Manager 11/07 - Present Standish Ventures LLC Mellon Financial Center 201 Washington Street Boston, MA 02108-4408 President Manager 12/05 - Present 12/05 - Present Palomar Management London, England Director 12/97 - Present Palomar Management Holdings Limited London, England Director 12/97 - Present Pareto Investment Management Limited London, England Director 9/04 - Present Jeffrey D. Landau Executive Vice President and Director The Bank of New York Mellon + Executive Vice President 4/07 - Present Allomon Corporation + Treasurer 12/07 - Present APT Holdings Corporation + Treasurer 12/07 - Present BNY Mellon, N.A. + Treasurer 7/07 - 0/10 Mellon Funding Corporation + The Bank of New York Mellon Corporation + Treasurer
